                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 BUILDING TRADES UNITED PENSION
 TRUST FUND, SCOTT J. REDMAN, in his
 capacity as Trustee, WISCONSIN LABORERS
 HEALTH FUND, WISCONSIN LABORERS
 PENSION FUND, WISCONSIN LABORERS
 APPRENTICESHIP & TRAINING FUND,
 WISCONSIN LABORERS DRUG FUND,
 WISCONSIN LABORERS INDUSTRY
 ADVANCEMENT PROGRAM FUND,
 BUILDING AND PUBLIC WORKS
 VACATION FUND, JOHN J. SCHMITT, in his
 capacity as Trustee, WISCONSIN LABORERS-                     Case No. 18-cv-977-jdp
 EMPLOYERS COOPERATION AND
 EDUCATION TRUST FUND, and
 WISCONSIN LABORERS DISTRICT
 COUNCIL,

         Plaintiffs,

    v.

 IVERSON CONSTRUCTION, LLC

         Defendant.


                                   DEFAULT JUDGMENT


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiffs

against defendant Iverson Construction, LLC in the amount of $285,143.41 together with

interest at the rate allowed by law.




               s/ A. Wiseman, Deputy Clerk                         9/19/2019
              Peter Oppeneer, Clerk of Court                          Date
